                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


KENNETH BERNARD HILL,                 *
#173923A,                             *
                                      *
         Plaintiff,                   *
                                      *
vs.                                   * CIVIL ACTION NO. 18-00392-JB-B
                                      *
JOSEPH R. BONNER, et al.,             *
                                      *
         Defendants.                  *

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation   of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

March 6, 2019 (Doc. 9) is ADOPTED as the opinion of this Court.

It is ORDERED that Plaintiff’s complaint be dismissed without

prejudice for failure to prosecute and to obey the Court’s orders.

       DONE this 12th day of April, 2019.



                                    s/JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
